
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1302
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Mr. Cao (for himself,
			 Mr. Honda,
			 Mr. Johnson of Georgia,
			 Mr. Dent, and
			 Mr. Cassidy) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Hepatitis Awareness Month and World Hepatitis Day.
	
	
		Whereas infection with the hepatitis B virus and hepatitis
			 C virus and the incidence of liver disease and cancer caused by these viruses
			 has become an urgent problem of global proportions;
		Whereas it is estimated that 2,000,000,000 people
			 worldwide have been infected with the hepatitis B virus and up to 400,000,000
			 people worldwide live with chronic infection;
		Whereas an estimated 600,000 people worldwide die each
			 year due to the consequences of hepatitis B infection;
		Whereas it is estimated that 170,000,000 people worldwide
			 are chronically infected with the hepatitis C virus, with an estimated
			 3,500,000 new infections every year;
		Whereas an estimated 1,700,000 people worldwide die each
			 year due to liver failure or primary liver cancer from chronic infection of the
			 hepatitis C virus;
		Whereas hepatitis B and hepatitis C infections are a
			 growing health crisis in the United States, while an estimated 5,300,000 people
			 in the United States are chronically infected with either the hepatitis B or
			 hepatitis C virus;
		Whereas an estimated 43,000 new infections of the
			 hepatitis B virus and 17,000 new infections of the hepatitis C virus occur each
			 year domestically;
		Whereas approximately 65 percent and 75 percent of the
			 infected population are unaware that they are infected with the hepatitis B or
			 hepatitis C virus;
		Whereas, because of the asymptomatic nature of the
			 diseases, a person who has become chronically infected with the hepatitis B or
			 C virus may not have symptoms for up to 40 years after the initial infection
			 has occurred;
		Whereas many people are unaware they are infected with
			 chronic hepatitis B or hepatitis C until they develop symptoms of liver cancer
			 or liver disease years later;
		Whereas, as a result, approximately 15,000 people die each
			 year from liver disease or liver cancer related to chronic viral
			 hepatitis;
		Whereas hepatitis C claims roughly 12,000 deaths each year
			 in the United States, and the overall rate of hepatitis C-related deaths in the
			 United States is expected to triple by 2019;
		Whereas African-Americans, Asian Americans, Pacific
			 Islanders, Latinos, Native Americans, Alaskan Natives, gay and bisexual men,
			 and persons who inject drugs have higher rates of chronic viral hepatitis
			 infections in the United States;
		Whereas one-third of HIV-positive people in the United
			 States are co-infected with the hepatitis C virus, and one-tenth of
			 HIV-positive people in the United States are co-infected with the hepatitis B
			 virus;
		Whereas although life expectancies for HIV-positive
			 persons have increased with therapy, liver disease, mostly related to hepatitis
			 B and hepatitis C infections, has become the most common non-AIDS-related cause
			 of death among this population;
		Whereas chronic hepatitis B and C infections cost the
			 United States $16,000,000,000 each year;
		Whereas despite the fact that chronic viral hepatitis is
			 the most common blood borne infection in the United States, there is currently
			 no routine and universal screening in place for early detection;
		Whereas in 2010, the Institute of Medicine issued a report
			 on their findings about chronic viral hepatitis, which attributed the lack of
			 knowledge and awareness among the United States public and health providers,
			 the large health disparities, and the current morbidity and mortality, to the
			 lack of dedicated resources;
		Whereas the first World Hepatitis Day on May 19, 2008,
			 brought messages about the need for action, compassion, and understanding about
			 chronic viral hepatitis around the world; and
		Whereas the goals of World Hepatitis Day and National
			 Hepatitis Awareness Month in May are to highlight the global nature of chronic
			 viral hepatitis epidemics, to recognize the need for a comprehensive public
			 education and awareness campaign designed to help infected patients and their
			 physicians identify and manage the secondary prevention of the disease, and to
			 help increase the length and quality of life for those diagnosed with chronic
			 hepatitis B and C infections: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of World
			 Hepatitis Day and National Hepatitis Awareness Month; and
			(2)promotes raising
			 awareness of the risks and consequences of undiagnosed chronic hepatitis B and
			 hepatitis C infections, and the urgency for a robust governmental and public
			 health response to protect the health of more than 5,000,000 people in the
			 United States and nearly 600,000,000 people worldwide who suffer from chronic
			 viral hepatitis.
			
